Citation Nr: 0214438	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD) for the 
period from August 4, 1992 to August 11, 1993 and from 
November 1, 1993 to April 3, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought. 

The case was previously before the Board in November 1998, at 
which time it was Remanded to obtain additional records and 
to provide certain notice to the veteran.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  

The Board observes that the issue on appeal has been 
variously characterized as a claim for an effective date of 
August 4, 1992 for the assignment of a 100 percent disability 
evaluation for PTSD and as a claim for a total schedular 
evaluation for PTSD retroactive to August 4, 1992.  The Board 
additionally observes that when previously before the Board 
in November 1998 it was noted that a statement of the case 
(SOC) had not then been issued as to the original rating 
determination in January 1993, which established entitlement 
to service connection for PTSD and assigned a 10 percent 
evaluation for that disability.  A document from the veteran 
received into the file dating from February 1993 was regarded 
as a Notice of disagreement (NOD) as to the originally 
assigned rating.  In response to the Board's Remand, a 
supplemental SOC was issued, which continued the 10 percent 
evaluation for that period, but the RO failed to include 
notice of the veteran's appellate rights; consequently, no 
appeal was filed.  However, the Board does not regard that as 
of particular consequence because a substantive appeal had 
already been filed on September 30, 1997 vis-à-vis a SOC 
issued earlier in September 1997, which addressed entitlement 
to a 100 percent evaluation for PTSD for the period from 
August 1992.  Inasmuch as the January 1993 rating had not 
become final before the September 1997 appeal had been filed, 
the Board regards the appeal perfected as to that January 
1993 rating which established service connection for PTSD.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has ruled that in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found, 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
Board construes the issue as set forth on the first page of 
this decision the most appropriate and non-prejudicial 
depiction of the claim.  In restyling the issue, the Board 
additionally notes that, pursuant to a rating decision of 
September 6, 1995, a 100 percent schedular evaluation was 
assigned effective from April 3, 1995; consequently, the 
rating controversy is broadly limited to the period prior to 
April 1995.  Moreover, the veteran was afforded a temporary 
total evaluation for the period from August 11, 1993 to 
October 31, 1993.  Consequently, the actual period in 
controversy is from August 4, 1992 to August 11, 1993 and 
from November 1, 1993 to April 3, 1995 as set forth above.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  For the period from August 4, 1992 to August 11, 1993, 
PTSD is reflected by symptomatology which does not reflect or 
approximate definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
or psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment or greater 
disability. 

3.  Resolving doubt in the veteran's favor, the veteran was 
unemployable due to his service-connected PTSD for the period 
from November 1, 1993 to April 3, 1995, PTSD.





CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for PTSD for the period from August 4, 1992 to August 11, 
1993 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.132 , Diagnostic Code 9411 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

2.  The schedular criteria for a 100 percent schedular rating 
for PTSD for the period from period from November 1, 1993 to 
April 3, 1995 have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.132 , Diagnostic Code 9411 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected PTSD 
for the period from August 4, 1992 to April 3, 1995.  

The most significant procedural history of the claim is: 
     a). Service-connection for PTSD was established as 10 
percent disabling from August 4, 1992 pursuant to a January 
1993 rating.  
     b).  The veteran was hospitalized for PTSD in August 
1993 and was subsequently awarded a temporary total 
evaluation for the period from August 11, 1993 to October 31, 
1993.  
     c).  Thereafter, the veteran's PTSD evaluation was 
increased to a 30 percent evaluation, effective from November 
1, 1993, pursuant to an August 1994 rating.  
     d).  A 100 percent schedular evaluation for PTSD was 
awarded effective from April 3, 1995, pursuant to a September 
1995 rating.

As the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability will be 
considered during the entire period of controversy, from 
August 4, 1993 to April 3, 1995, when a total schedular 
evaluation was assigned.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  Satisfactory 
efforts have been made in these regards, and the veteran has 
been offered an opportunity to submit additional evidence in 
support of the claim.  In the context of an increased rating, 
the subject of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" is of questionable application in light of the 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes that given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board finds that while this law was enacted during the 
pendency of this appeal, and was not expressly considered by 
the RO in the context of this appeal, a VCAA notice letter 
was afforded in July 2001 in the context of other claims. 
From a longitudinal perspective, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
during the period in controversy the veteran was provided 
with VA examinations, and there are comprehensive VA 
outpatient treatment records for the pertinent period.  There 
is no indication in the record that there are any pertinent 
outstanding treatment records.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The evaluation criteria governing the rating of mental 
disorders such as PTSD changed in November 1996.  Ordinarily, 
that would necessitate evaluation under both the old and new 
rating criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, inasmuch as the period in 
controversy predates the change in the evaluation criteria, 
the only relevant rating criteria is that which was in effect 
prior to the modification.

As such, under the former diagnostic criteria, Diagnostic 
Code 9411 provides that a 10 percent evaluation is for 
application for symptoms less than the criteria for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (before 
November 7, 1996).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Period From August 1992 to August 1993 

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the following.

Initially, the Board observes that the veteran was awarded 
Social Security disability benefits pursuant to an April 1991 
ruling; however, it is significant that the articulated basis 
for that decision was derived from the veteran's physical 
limitations (knee & shoulder) and was without any reference 
to the veteran's PTSD.  Moreover, in the medical history 
provided at his December 1992 VA examination, the veteran 
acknowledged that his treatment for PTSD was limited to the 
VA. 

The other pertinent evidence for the relevant period reflects 
the veteran obtaining VA counseling in 1992 and that he was 
reported with symptomatology of depression, isolationism, 
rage, alienation, survival guilt, exaggerated startle 
response, sleep disturbance, and obtrusive thoughts.  

The veteran was afforded a VA examination in December 1992.  
He reported sleep disturbance, nightmares and flashbacks to 
Vietnam.  According to the veteran, the incident that 
triggered his mental disorder to surface was a non-service 
occupational accident, which caused some physical disability.  
He reported dealing with his mental problem by isolating 
himself from others.  He reported hating crowds and problems 
with his temper, breaking televisions and punching walls.  He 
also reported sleeping alone since he grabbed his wife in his 
sleep.  He was not on medication at that time.  He reported 
working in different capacities over the years and having 
such disagreements with management that he left.  He reported 
not working since 1989, when he was injured in an 
occupational injury.  On the mental status examination, he 
was reported as relating well.  He maintained poor eye 
contact and his affect was reported as rather blunt.  He did 
not exhibit any overt signs of psychosis.  He did not express 
much emotion while talking about his problems, though he was 
"somewhat depressed".  Cognitively, he was oriented times 
three and there were no clinically detectable gross cognitive 
defects.  Judgment and insight were fairly well preserved.  
Diagnosis was PTSD.  Psychological testing was also afforded, 
which produced a diagnosis of "PTSD, moderate".

For the period from July 1992 to April 1993, the veteran was 
followed by the VA partial hospital program.  He described 
multiple medical problems as well as symptoms of PTSD such as 
nightmares, flashbacks, multiple employment, anger with 
authority figure but those have abated with relocation to 
Florida as he felt mush more relaxed and mellow over the 
years.  He reported the relationship with his wife could be 
better but she had learned to cope with his moods.  On 
admission into the program, he was cooperative, well groomed 
and articulate with an affect appropriate to his mood.  Talk 
was relevant and coherent.  He was oriented times three and 
memory was intact.  There were no suicidal or homicidal 
ideations.  Judgment was not impaired.  The record reflect 
that he progressed well through the program, relating no 
unusual psychiatric problems and, despite the loss of his 
father and the illness of his mother, general satisfaction 
with his family life particularly as relates to his children 
and souse.  Toward the end of the treatment period, the 
veteran described problems relating to impotence.  In 
February 1993, he described feeling good with his friends in 
the group but that he had not been sleeping well.  In March 
1993, his daughter's baby was stillborn and this was 
upsetting to him as well as to the rest of the family.  He 
was discharged from the program in April 1993 and talked 
about how he had become less angry and had made some valued 
friendships. 

In evaluating the disability, the Board acknowledges that 
determining one's social and industrial impairment involves 
judgment and is less than an exact science.  The Board, while 
taking into consideration the veteran's assertions and 
complaints, must be guided by the medical examiner's findings 
and impressions.  Above all, it is the examiner's overview 
that is most determinative in deciding the case.  In this 
case, the most debilitating characterization of the extent of 
the PTSD disability during the pertinent period is that 
associated with the psychological testing afforded in 
December 1992, in that case the diagnosis entered was "PTSD, 
Moderate".  Emphasis added.  The Board additionally observes 
that although some employment difficulties were articulated 
during the pertinent period, loss of employment was 
attributed to the occupational physical injuries rather than 
from PTSD.  Moreover, during this period, the evidence 
reflects a fairly good relationship with his mother, spouse 
and children.  Accordingly, the characterization of the 
disability as no more than moderate is consistent with other 
evidence of record.

In order for the veteran's disability to warrant evaluation 
in excess of the assigned 10 percent a "definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people" or greater must be 
shown.  As noted above, "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree" and 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  Emphasis added.  
Accordingly, the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent for the 
pertinent period.

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria during the pertinent period, or that there 
was necessary inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

Period from November 1, 1993 to April 3, 1995

As noted above, the veteran was hospitalized in part for 
treatment of a service-connected disability for the period 
from August 1993 to October 1993 and was awarded a temporary 
total evaluation until October 31, 1993.  On hospital 
discharge, he was described as more comfortable, hopeful and 
in better spirits.  It was also reported that he took leave 
of the unit with a modicum of hope.  The veteran's PTSD 
evaluation was increased to a 30 percent evaluation, 
effective from November 1, 1993, pursuant to an August 1994 
rating

The evidence for the pertinent period consists of letters 
from health care providers together with several examination 
reports.  

A December 1993 letter from the VET Center elaborated on the 
veteran's mental and emotional condition and concluded that 
his prognosis was guarded.  The author added that "[t]he 
severity of his condition would make employability impossible 
at this time."

The veteran was afforded a VA examination in March 1994.  
Objectively, he was reported as extremely nervous and 
anxious.  He was characterized as very depressed and an at 
times had suicidal thoughts but has never really attempted.  
He had flashbacks off and on but no obvious hallucinations or 
delusional thinking.  Diagnosis was PTSD.  The examiner 
additionally commented that the veteran was then unemployed 
because of both his physical and psychiatric disabilities.  

An October 1994 letter from a VA psychologist reported that 
the veteran was depressed, tense and occasionally avoidant of 
help.  His then current symptoms "seem to prevent an 
adequate functioning in an employment situation.  He has, for 
example, difficulty concentrating and making decisions . . . 
and can lack sufficient energy to work to a maximum capacity 
secondary to emotional features."  The examiner also 
commented that he "cannot perceive [the veteran] as 
employable."

A December 1994 letter from the VET Center, after enumerating 
the manifestations of the veteran's PTSD, commented that the 
veteran's employability was very doubtful.  

The veteran was afforded another VA examination on April 1, 
1995.  The examiner concluded that the veteran's symptoms 
were consistent with PTSD as evidenced by recurrent 
nightmares, flashbacks, detachment, hypervigilance and etc.  
Diagnosis was PTSD and major depression.  Global Assessment 
of Functioning (GAF) was reported as 55.  This examination 
was just several days prior to his again being hospitalized 
for PTSD for an extended period to treat his PTSD.  

There is evidence during this period that the veteran was 
unemployable due to his PTSD as well as evidence which fails 
to support that his PTSD waas so severe that he was 
unemployable.

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence 
as to whether the veteran was employable during the pertinent 
period.  Under the circumstances, the benefit of the doubt 
has been resolved in the veteran's favor.  38 U.S.C.A. § 
5107.  

The Board finds that the veteran met at least one criterion 
for a total schedular evaluation during at least a portion of 
the period of the pendency of this claim.  The Board notes 
that the criteria for a 100 percent evaluation under 
Diagnostic Code 9411, as in effect when the veteran filed 
this claim, "are each independent bases for granting a 100% 
rating."  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  The 
Board also notes that, where the evidence establishes that 
the veteran met criteria for a total evaluation during at 
least a portion of the time during which this claim was 
pending, and resolving doubt as to the overall length of time 
during which the criteria for the total evaluation were met, 
the evidence warrants a total schedular evaluation under the 
criteria in effect when the veteran filed his claim.


ORDER

Entitlement to increased evaluation for PTSD for the period 
from August 4, 1992 to August 11, 1993 is denied. 

Entitlement to increased evaluation for PTSD for the period 
from November 1, 1993 to April 3, 1995 is granted, subject to 
the provisions governing the award of monetary benefits..



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

